Citation Nr: 1428908	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating greater than 10 percent for plantar spur, left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1980 to August 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In December 2011, VA received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Calvin Hansen.  In August 2012, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Disabled American Veterans.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2013), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  A letter dated July 2010 advised the Veteran that her case was being certified and transferred to the Board.  Thus, the December 2011 and August 2012 submissions occurred well after the expiration of the aforementioned 90-day grace period.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2013).  In neither case was there an accompanying explanation as to why the change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page of this decision.  However, the appointment of a new representative is referred to the RO for consideration upon completion of the Board's appellate review.  38 C.F.R. § 20.1304(b)(i) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's plantar spur, left ankle, is manifested by pain and swelling, but does not reflect a marked limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for plantar spur, left ankle, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not reported private treatment for her left ankle disability.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to adjudicate the claim on appeal.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran a VA examination in August 2009.  The VA examination report is thorough and supported by treatment records, unless otherwise indicated.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's left ankle disability.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board has considered the May 2014 statement of the Veteran's representative requesting that the claim be remanded for an additional examination.  The sole basis for the remand request was the passage of time since the August 2009 VA examination.  In the absence of some statement indicating a potential worsening or other change in the disability since the last examination, the Board does not find any basis for remand in this instance.  Moreover, as will be discussed in greater detail below, although the examiner failed to note at what point in the range of motion of the ankle there was onset of pain, the Board will presume that pain was experienced throughout the range of motion.  As such, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's plantar spur, left ankle, is currently rated at 10 percent under DC 5271, for pain in the ankle.  The Veteran alleges her left ankle condition warrants a higher rating.

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5271 (2013).

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2013).

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

Prior to filing her claim for increased rating, a May 2008 VA treatment record indicated that the Veteran had been included in the MOVE program for several months and the treatment provider encouraged her to walk each day for exercise.  In March 2009, the Veteran complained of bilateral foot pain.  

After filing her claim for increased rating, the Veteran was afforded a VA examination in August 2009.  The Veteran reported daily intermittent pain, lasting 15 to 20 minutes in each instance.  She took Naproxen and wore an ankle brace, both of which helped.  There was associated swelling, but no popping or grinding.  She denied flare-ups of pain.  The Veteran could walk and stand without restriction, but would experience ankle pain.  She worked full time as a clerk without restrictions, but did experience pain on the job.  On examination, the Veteran walked with a normal gait and was wearing an ankle brace on the left ankle.  There was no edema or erythema of the left ankle, but there was pain to palpation at the lateral aspect of the ankle.  Pedal pulses were normal and there was no instability of the left ankle.  Range of motion testing showed dorsiflexion to 15 degrees and plantar flexion to 20 degrees.  There was noted pain during both ranges of motion.  (As discussed above, although the examiner did not note at what point during the arc of motion that the pain began, the Board will presume that there was pain throughout the arc of motion.)  There was no further limitation of motion following repetitive motion testing, as a result of pain, fatigue, weakness, lack of endurance, or other factors.  X-rays showed a left ankle that was unremarkable in appearance, but had stable posterior and plantar calcaneal spurring.  

After the VA examination and the subsequent September 2009 rating decision continuing her 10 percent rating for her left ankle, the Veteran sought a second opinion from her VA treatment provider.  The staff physician stated that he had reviewed the rating decision and concluded that the documentation in her chart did support a finding of moderate limitation of motion of the left ankle, rather than marked limitation.

In her February 2010 substantive appeal form, she stated that the range of motion of the left ankle was "greater than depicted in the doctor's notes."    

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for her service-connected left ankle disability. In order to receive a 20 percent rating under DC 5271, the Veteran must demonstrate marked limitation of motion of the left ankle.  In the August 2009 VA examination, the Veteran had 15 degrees of dorsiflexion and 20 degrees of plantar flexion.  Thus, dorsiflexion was slightly decreased and plantar flexion decreased by slightly more than half the normal range of motion.  The Board concludes that these findings reflect no more than moderate limitation of dorsiflexion and plantar flexion.  The Veteran, therefore, does not warrant an increased rating under DC 5271.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

To the extent that the Veteran's bone spurs of the left ankle are representative of arthritis, separate ratings for arthritis under 5003 or 5010 are not appropriate.  The Board notes that Note (1) of DC 5003 specifically excludes combining 10 percent or 20 percent disability ratings with ratings based on limitation of motion.  In the instant case, the Veteran is already rated for her left ankle disability under DC 5271 based on limitation of motion.  As such, separate evaluations under the DC 5003 or 5010 would constitute pyramiding, since the Veteran's limitation of motion would be evaluated more than once.  Hence a separate rating under DC 5003 or 5010 in this case for this disability is not permitted.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).

No other arguably applicable DC would provide a separate or higher rating.  As noted above, the Veteran is rated under DC 5271.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under DCs 5270 and 5272, respectively.  As discussed above, the Veteran retains at least 45 percent of the full range of plantar flexion and 75 percent of the full range of dorsiflexion.  Thus, the Veteran's left ankle cannot be considered ankylosed.  In addition, additional compensable evaluations are available under DCs 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence or suggestion that the Veteran would meet the criteria for a rating under these DCs.

The Board also has considered functional loss.  The Board recognizes that the Veteran experiences pain during as much as all of the range of motion; however, despite this pain she is able to walk (using an ankle brace) with a normal gait.  Moreover, although she experiences pain on extended walking or standing, the pain does not limit these activities.  The Veteran has denied flare-ups of pain.  Significantly, the August 2009 VA examiner found that range of motion of the left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance or other factors.  Although the Board acknowledges that there may be pain throughout much or all of the range of motion, this pain does not functionally limit the Veteran in extended walking or standing or in her job as a clerk.  Under these circumstances, the Board finds that the 10 percent rating assigned contemplates the degree of functional loss resulting from pain, and additional limitation of motion or functional impairment as to warrant a higher rating is not shown.  Cf. DeLuca, 8 Vet. App. at 202.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's left ankle disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.


Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected left ankle disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports primarily pain and swelling of the left ankle.  These problems do not prevent extended standing or walking and the Veteran is able to perform her duties as a clerk without restriction.  She is able to walk with a normal gait with the use of an ankle brace.  As discussed, these factors are fully contemplated in the Veteran's rating under DC 5271.  Thus, the Veteran's current schedular ratings under DC 5271 are adequate to fully compensate her for her disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to her service-connected left ankle disability.  Indeed, the Veteran concedes that she is able to perform all duties at work despite the left ankle problems.  As the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

Entitlement to an increased rating greater than 10 percent for plantar spur, left ankle, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


